Name: 81/259/EEC: Commission Decision of 27 March 1981 establishing that the apparatus described as 'JEOL electron microscope, JEM-100 CX, with goniometer EM-UHG- 1' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1981-04-30

 Avis juridique important|31981D025981/259/EEC: Commission Decision of 27 March 1981 establishing that the apparatus described as 'JEOL electron microscope, JEM-100 CX, with goniometer EM-UHG- 1' may not be imported free of Common Customs Tariff duties Official Journal L 118 , 30/04/1981 P. 0062 - 0062COMMISSION DECISION of 27 March 1981 establishing that the apparatus described as "JEOL electron microscope, JEM-100 CX, with goniometer EM-UHG-1" may not be imported free of Common Customs Tariff duties (81/259/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 22 September 1980, the Government of the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "JEOL electron microscope, JEM-100 CX, with goniometer EM-UHG-1", to be used for research to determine the detailed atomic structures of new metallic, non-metallic and polymeric materials so that structure can be correlated with properties, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 29 January 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an electron microscope; Whereas its objective technical characteristics such as the very high resolution power and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "EM 400 HMG" manufactured by Philips Nederland BV, NL-Boschdijk 525, Eindhoven, the apparatus "EM 10 B" and "EM 10 C/CR" manufactured by Carl Zeiss, Postfach 1369/1380, D-7082 Oberkochen and the apparatus "Elmiscop CT 150" manufactured by Siemens AG, Postfach 211080, D-7500 Karlsruhe 21, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "JEOL electron microscope, JEM-100 CX, with goniometer EM-UHG-1", which is the subject of an application by the Government of the United Kingdom of 22 September 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.